Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 1 of 166 PageID #:
                                    2628




                                                                    GB005300
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 2 of 166 PageID #:
                                    2629




                                                                    GB005301
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 3 of 166 PageID #:
                                    2630




                                                                    GB005302
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 4 of 166 PageID #:
                                    2631




                                                                    GB005303
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 5 of 166 PageID #:
                                    2632




                                                                    GB005304
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 6 of 166 PageID #:
                                    2633




                                                                    GB005305
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 7 of 166 PageID #:
                                    2634




                                                                    GB005306
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 8 of 166 PageID #:
                                    2635




                                                                    GB005307
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 9 of 166 PageID #:
                                    2636




                                                                    GB005308
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 10 of 166 PageID #:
                                    2637




                                                                     GB005309
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 11 of 166 PageID #:
                                    2638




                                                                     GB005310
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 12 of 166 PageID #:
                                    2639




                                                                     GB005311
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 13 of 166 PageID #:
                                    2640




                                                                     GB005312
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 14 of 166 PageID #:
                                    2641




                                                                     GB005313
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 15 of 166 PageID #:
                                    2642




                                                                     GB005314
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 16 of 166 PageID #:
                                    2643




                                                                     GB005315
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 17 of 166 PageID #:
                                    2644




                                                                     GB005316
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 18 of 166 PageID #:
                                    2645




                                                                     GB005317
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 19 of 166 PageID #:
                                    2646




                                                                     GB005318
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 20 of 166 PageID #:
                                    2647




                                                                     GB005319
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 21 of 166 PageID #:
                                    2648




                                                                     GB005320
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 22 of 166 PageID #:
                                    2649




                                                                     GB005321
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 23 of 166 PageID #:
                                    2650




                                                                     GB005322
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 24 of 166 PageID #:
                                    2651




                                                                     GB005323
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 25 of 166 PageID #:
                                    2652




                                                                     GB005324
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 26 of 166 PageID #:
                                    2653




                                                                     GB005325
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 27 of 166 PageID #:
                                    2654




                                                                     GB005326
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 28 of 166 PageID #:
                                    2655




                                                                     GB005327
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 29 of 166 PageID #:
                                    2656




                                                                     GB005328
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 30 of 166 PageID #:
                                    2657




                                                                     GB005329
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 31 of 166 PageID #:
                                    2658




                                                                     GB005330
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 32 of 166 PageID #:
                                    2659




                                                                     GB005331
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 33 of 166 PageID #:
                                    2660




                                                                     GB005332
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 34 of 166 PageID #:
                                    2661




                                                                     GB005333
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 35 of 166 PageID #:
                                    2662




                                                                     GB005334
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 36 of 166 PageID #:
                                    2663




                                                                     GB005335
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 37 of 166 PageID #:
                                    2664




                                                                     GB005336
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 38 of 166 PageID #:
                                    2665




                                                                     GB005337
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 39 of 166 PageID #:
                                    2666




                                                                     GB005338
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 40 of 166 PageID #:
                                    2667




                                                                     GB005339
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 41 of 166 PageID #:
                                    2668




                                                                     GB005340
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 42 of 166 PageID #:
                                    2669




                                                                     GB005341
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 43 of 166 PageID #:
                                    2670




                                                                     GB005342
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 44 of 166 PageID #:
                                    2671




                                                                     GB005343
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 45 of 166 PageID #:
                                    2672




                                                                     GB005344
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 46 of 166 PageID #:
                                    2673




                                                                     GB005345
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 47 of 166 PageID #:
                                    2674




                                                                     GB005346
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 48 of 166 PageID #:
                                    2675




                                                                     GB005347
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 49 of 166 PageID #:
                                    2676




                                                                     GB005348
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 50 of 166 PageID #:
                                    2677




                                                                     GB005349
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 51 of 166 PageID #:
                                    2678




                                                                     GB005350
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 52 of 166 PageID #:
                                    2679




                                                                     GB005351
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 53 of 166 PageID #:
                                    2680




                                                                     GB005352
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 54 of 166 PageID #:
                                    2681




                                                                     GB005353
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 55 of 166 PageID #:
                                    2682




                                                                     GB005354
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 56 of 166 PageID #:
                                    2683




                                                                     GB005355
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 57 of 166 PageID #:
                                    2684




                                                                     GB005356
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 58 of 166 PageID #:
                                    2685




                                                                     GB005357
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 59 of 166 PageID #:
                                    2686




                                                                     GB005358
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 60 of 166 PageID #:
                                    2687




                                                                     GB005359
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 61 of 166 PageID #:
                                    2688




                                                                     GB005360
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 62 of 166 PageID #:
                                    2689




                                                                     GB005361
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 63 of 166 PageID #:
                                    2690




                                                                     GB005362
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 64 of 166 PageID #:
                                    2691




                                                                     GB005363
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 65 of 166 PageID #:
                                    2692




                                                                     GB005364
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 66 of 166 PageID #:
                                    2693




                                                                     GB005365
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 67 of 166 PageID #:
                                    2694




                                                                     GB005366
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 68 of 166 PageID #:
                                    2695




                                                                     GB005367
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 69 of 166 PageID #:
                                    2696




                                                                     GB005368
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 70 of 166 PageID #:
                                    2697




                                                                     GB005369
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 71 of 166 PageID #:
                                    2698




                                                                     GB005370
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 72 of 166 PageID #:
                                    2699




                                                                     GB005371
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 73 of 166 PageID #:
                                    2700




                                                                     GB005372
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 74 of 166 PageID #:
                                    2701




                                                                     GB005373
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 75 of 166 PageID #:
                                    2702




                                                                     GB005374
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 76 of 166 PageID #:
                                    2703




                                                                     GB005375
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 77 of 166 PageID #:
                                    2704




                                                                     GB005376
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 78 of 166 PageID #:
                                    2705




                                                                     GB005377
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 79 of 166 PageID #:
                                    2706




                                                                     GB005378
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 80 of 166 PageID #:
                                    2707




                                                                     GB005379
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 81 of 166 PageID #:
                                    2708




                                                                     GB005380
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 82 of 166 PageID #:
                                    2709




                                                                     GB005381
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 83 of 166 PageID #:
                                    2710




                                                                     GB005382
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 84 of 166 PageID #:
                                    2711




                                                                     GB005383
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 85 of 166 PageID #:
                                    2712




                                                                     GB005384
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 86 of 166 PageID #:
                                    2713




                                                                     GB005385
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 87 of 166 PageID #:
                                    2714




                                                                     GB005386
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 88 of 166 PageID #:
                                    2715




                                                                     GB005387
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 89 of 166 PageID #:
                                    2716




                                                                     GB005388
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 90 of 166 PageID #:
                                    2717




                                                                     GB005389
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 91 of 166 PageID #:
                                    2718




                                                                     GB005390
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 92 of 166 PageID #:
                                    2719




                                                                     GB005391
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 93 of 166 PageID #:
                                    2720




                                                                     GB005392
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 94 of 166 PageID #:
                                    2721




                                                                     GB005393
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 95 of 166 PageID #:
                                    2722




                                                                     GB005394
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 96 of 166 PageID #:
                                    2723




                                                                     GB005395
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 97 of 166 PageID #:
                                    2724




                                                                     GB005396
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 98 of 166 PageID #:
                                    2725




                                                                     GB005397
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 99 of 166 PageID #:
                                    2726




                                                                     GB005398
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 100 of 166 PageID #:
                                     2727




                                                                     GB005399
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 101 of 166 PageID #:
                                     2728




                                                                     GB005400
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 102 of 166 PageID #:
                                     2729




                                                                     GB005401
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 103 of 166 PageID #:
                                     2730




                                                                     GB005402
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 104 of 166 PageID #:
                                     2731




                                                                     GB005403
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 105 of 166 PageID #:
                                     2732




                                                                     GB005404
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 106 of 166 PageID #:
                                     2733




                                                                     GB005405
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 107 of 166 PageID #:
                                     2734




                                                                     GB005406
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 108 of 166 PageID #:
                                     2735




                                                                     GB005407
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 109 of 166 PageID #:
                                     2736




                                                                     GB005408
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 110 of 166 PageID #:
                                     2737




                                                                     GB005409
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 111 of 166 PageID #:
                                     2738




                                                                     GB005410
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 112 of 166 PageID #:
                                     2739




                                                                     GB005411
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 113 of 166 PageID #:
                                     2740




                                                                     GB005412
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 114 of 166 PageID #:
                                     2741




                                                                     GB005413
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 115 of 166 PageID #:
                                     2742




                                                                     GB005414
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 116 of 166 PageID #:
                                     2743




                                                                     GB005415
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 117 of 166 PageID #:
                                     2744




                                                                     GB005416
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 118 of 166 PageID #:
                                     2745




                                                                     GB005417
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 119 of 166 PageID #:
                                     2746




                                                                     GB005418
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 120 of 166 PageID #:
                                     2747




                                                                     GB005419
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 121 of 166 PageID #:
                                     2748




                                                                     GB005420
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 122 of 166 PageID #:
                                     2749




                                                                     GB005421
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 123 of 166 PageID #:
                                     2750




                                                                     GB005422
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 124 of 166 PageID #:
                                     2751




                                                                     GB005423
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 125 of 166 PageID #:
                                     2752




                                                                     GB005424
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 126 of 166 PageID #:
                                     2753




                                                                     GB005425
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 127 of 166 PageID #:
                                     2754




                                                                     GB005426
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 128 of 166 PageID #:
                                     2755




                                                                     GB005427
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 129 of 166 PageID #:
                                     2756




                                                                     GB005428
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 130 of 166 PageID #:
                                     2757




                                                                     GB005429
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 131 of 166 PageID #:
                                     2758




                                                                     GB005430
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 132 of 166 PageID #:
                                     2759




                                                                     GB005431
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 133 of 166 PageID #:
                                     2760




                                                                     GB005432
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 134 of 166 PageID #:
                                     2761




                                                                     GB005433
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 135 of 166 PageID #:
                                     2762




                                                                     GB005434
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 136 of 166 PageID #:
                                     2763




                                                                     GB005435
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 137 of 166 PageID #:
                                     2764




                                                                     GB005436
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 138 of 166 PageID #:
                                     2765




                                                                     GB005437
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 139 of 166 PageID #:
                                     2766




                                                                     GB005438
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 140 of 166 PageID #:
                                     2767




                                                                     GB005439
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 141 of 166 PageID #:
                                     2768




                                                                     GB005440
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 142 of 166 PageID #:
                                     2769




                                                                     GB005441
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 143 of 166 PageID #:
                                     2770




                                                                     GB005442
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 144 of 166 PageID #:
                                     2771




                                                                     GB005443
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 145 of 166 PageID #:
                                     2772




                                                                     GB005444
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 146 of 166 PageID #:
                                     2773




                                                                     GB005445
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 147 of 166 PageID #:
                                     2774




                                                                     GB005446
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 148 of 166 PageID #:
                                     2775




                                                                     GB005447
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 149 of 166 PageID #:
                                     2776




                                                                     GB005448
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 150 of 166 PageID #:
                                     2777




                                                                     GB005449
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 151 of 166 PageID #:
                                     2778




                                                                     GB005450
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 152 of 166 PageID #:
                                     2779




                                                                     GB005451
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 153 of 166 PageID #:
                                     2780




                                                                     GB005452
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 154 of 166 PageID #:
                                     2781




                                                                     GB005453
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 155 of 166 PageID #:
                                     2782




                                                                     GB005454
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 156 of 166 PageID #:
                                     2783




                                                                     GB005455
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 157 of 166 PageID #:
                                     2784




                                                                     GB005456
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 158 of 166 PageID #:
                                     2785




                                                                     GB005457
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 159 of 166 PageID #:
                                     2786




                                                                     GB005458
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 160 of 166 PageID #:
                                     2787




                                                                     GB005459
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 161 of 166 PageID #:
                                     2788




                                                                     GB005460
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 162 of 166 PageID #:
                                     2789




                                                                     GB005461
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 163 of 166 PageID #:
                                     2790




                                                                     GB005462
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 164 of 166 PageID #:
                                     2791




                                                                     GB005463
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 165 of 166 PageID #:
                                     2792




                                                                     GB005464
Case 3:16-cv-00742-DJH-CHL Document 143-6 Filed 05/21/19 Page 166 of 166 PageID #:
                                     2793




                                                                     GB005465
